                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


345 PROPERTY OWNER, LLC,

        Plaintiff,

      v.                                                            Case No. 18-CV-1476

UNITED STATES POSTAL SERVICE,

        Defendant.


           DECISION AND ORDER ON DEFENDANT’S MOTION TO DISMISS


        345 Property Owner, LLC (“the Owner”) filed an Amended Complaint against the

United States Postal Service (“USPS”) alleging breach of USPS’s lease of the Owner’s

property at 345 West St. Paul Avenue in Milwaukee, Wisconsin (“the Property”). 1 (Docket

# 26.) USPS moves to dismiss the Amended Complaint on the grounds that it fails to state a

claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6). For the reasons

that follow, USPS’s motion to dismiss will be granted.

                                            BACKGROUND

        The Owner alleges that USPS entered into a lease for the Property effective April 1,

1970. (Id. ¶ 5.) The original lease term expired in 2000, but the lease granted USPS eight

successive five-year renewal options and is still in force. (Docket # 26-1 at 1; Docket # 26 ¶¶

6–7.) The Owner alleges that, pursuant to the terms of the lease, USPS is obligated to

maintain the Property. (Id. ¶ 8.) Section 7(a) of the lease states as follows:

        The Government shall, unless herein specified to the contrary, keep the [ ]
        premises in good repair and tenantable condition, except that the

1
 For simplicity, I refer throughout to the parties to the lease and to this lawsuit as “the Owner” and “USPS.”
Neither 345 Property Owner nor USPS was an original party to the lease, which was signed by Olaf and
Eleanore Knudsen and the United States Post Office Department, and which refers to “the Lessor” and “the
Government.” (Docket # 26-1.)
        Government shall not be obligated to repair the [ ] premises in the event of
        total or partial damage thereto or destruction thereof caused by fire or other
        casualty or calamity, Acts of God, acts of the public enemy, or acts of a
        stranger, the repair of which said damage or destruction shall remain the
        obligation of the Lessor. . . . The term “repair” as used in this subparagraph
        includes repairs of every character, exterior and interior, structural and
        nonstructural, ordinary as well as extraordinary, foreseen as well as
        unforeseen, replacements and renewals. . . . The Government’s
        responsibilities as stated herein shall be fulfilled at such time and in such
        manner as it considers necessary to keep the demised premises, equipment,
        fixtures, improvements and appurtenances in proper condition.

(Docket # 26-1 at 2.) The lease also contains the following clause:

        Prior to expiration or termination of this Lease the Government shall, if
        required by the Lessor by notice in writing sixty days in advance of such
        termination, restore the premises to as good condition as that existing at the
        time of entering upon the same under this Lease, reasonable wear and tear
        and damages by the elements or by circumstances over which the
        Government has no control, excepted.

(Id. at 3 ¶ 9.)

        On or about September 13, 2017, USPS’ agent, EMCOR, sent the Owner a letter

identifying deficiencies in the Property as follows: “There is grass, mold, plants, bird

droppings and debris all over the roof. There are a couple roof leaks on the north side. Need

roof maintenance and repairs.” (Id. ¶ 11.) The letter requested that the Owner “have this

work completed no later than 10/13/2017.” (Id. ¶ 12.) The Owner contacted EMCOR to

inform EMCOR that all maintenance and repair obligations remained with USPS, not the

Owner. (Id. ¶ 15.) EMCOR acknowledged this fact. (Id. ¶ 16.) However, nothing happened

to remediate the issues raised. (Id. ¶ 17.)

        On March 9, 2018, a representative from the Owner toured the Property. (Id. ¶ 18.)

On or about April 16, 2018, the Owner sent USPS a letter detailing the issues visually

observed and requesting action to address them. (Id. ¶ 19.) The issues included the

following: the north roof was covered in moss, plants, birds, and bird droppings; safety

netting was installed under various ceilings; epoxy coating on the second floor was worn

                                              2
away, allowing water to infiltrate the concrete slab on the second floor drive floor and

permitting dripping to the floors below; and the east ramp displayed signs of concrete

deterioration. (Id. ¶ 20.) USPS did not respond to the April letter. (Id. ¶ 21.) The Owner also

expressed concerns about alleged structural deficiencies in the seawall. (Id. ¶ 22.)

       On or about July 10, 2018, the Owner sent a notice of default to USPS pursuant to

Wis. Stat. §§ 704.17(3) and 704.21(1)(3), providing a deadline of August 15, 2018 to

remediate the issues. (Id. ¶ 23.) On July 11, 2018, a representative of USPS replied via email

that USPS was looking into remedying the issues. (Id. ¶ 24.) On March 19, 2019, USPS

allowed the Owner’s engineers to inspect the premises. (Id. ¶ 30.) The engineers observed

structural damage to the seawall. (Id. ¶ 31.) On March 21, 2019, USPS produced an

investigation report relating to the seawall dated February 14, 2019. (Id. ¶ 32.) The Owner

alleges that the structural integrity of the seawall is compromised and requires further

inspection and immediate repair. (Id. ¶ 36.)

                                 STANDARD OF REVIEW

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) challenges the sufficiency of the

complaint on the basis that the plaintiff has failed to state a claim upon which relief can be

granted. A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has interpreted

this language to require that the plaintiff plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Ashcroft v.

Iqbal, the Supreme Court elaborated further on the pleadings standard, explaining that a

“claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

though this “standard is not akin to a ‘probability requirement.’” 556 U.S. 662, 678 (2009).


                                                3
The allegations in the complaint “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (internal citation omitted).

       When determining the sufficiency of a complaint, the court should engage in a two-

part analysis. See McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). First, the

court must “accept the well-pleaded facts in the complaint as true” while separating out

“legal conclusions and conclusory allegations merely reciting the elements of the claim.” Id.

(citing Iqbal, 556 U.S. at 680). Next, “[a]fter excising the allegations not entitled to the

presumption [of truth], [the court must] determine whether the remaining factual allegations

‘plausibly suggest an entitlement to relief.’” Id. (citing Iqbal, 556 U.S. at 681). As explained

in Iqbal, “[d]etermining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” 556 U.S. at 679. All factual allegations and any reasonable inferences must

be construed in the light most favorable to the nonmoving party. Price v. Bd. of Educ. of City of

Chicago, 755 F.3d 605, 607 (7th Cir. 2014).

                                    APPLICABLE LAW

       Although federal law governs obligations to and rights of the United States under its

contracts, federal courts may look to state law to supply the rules of decision where federal

law is silent. Powers v. U.S. Postal Service, 671 F.2d 1041, 1043 (7th Cir. 1982) (citing United

States v. Fox, 94 U.S. 315, 320 (1877)). As there is no federal common law of landlord and

tenant, the Seventh Circuit has elected to apply state law to disputes under postal service

leases. Powers, 671 F.2d at 1042–46; cf. U.S. Postal Service v. Ester, 836 F.3d 1189, 1195 (9th

Cir. 2016) (applying state law to postal service lease). Under Powers, Wisconsin supplies the

rules for resolving this dispute. However, because Wisconsin law is in harmony with general




                                               4
principles of contract interpretation and the common law of landlord and tenant on the

relevant points, as shown below, little turns on this distinction.

                                          ANALYSIS

       The heart of the Owner’s complaint is that USPS breached its lease with the Owner

by failing to keep the Property “in good repair and tenantable condition” as required by

Section 7(a) of the lease. Count One seeks eviction under Wisconsin law. (Docket # 26 ¶¶

37–45.) Count Two seeks monetary damages for an unlawful taking. (Id. ¶¶ 46–59.) Count

Three seeks monetary damages for breach of contract. (Id. ¶¶ 60–67.) Count Four seeks

monetary damages for breach of the implied covenant of good faith and fair dealing. (Id. ¶¶

68–72.) Count Five seeks a declaratory judgment. (Id. ¶¶ 73–76.) However, the Amended

Complaint fails to state a claim on any of these counts.

       1.      Counts One, Two, and Three: Breach of the Lease

       The first three counts rely on the Owner’s claim that USPS breached the lease by

failing to keep the Property in “good repair and tenantable condition” as required by Section

7(a) of the lease. (Id. ¶¶ 38, 48, 63.) To support this claim, the Owner alleges that USPS

failed to remedy the following “maintenance deficiencies”:

       a.      the North roof was covered in moss, plants, birds, and bird droppings;
       b.      safety netting was installed under all exterior concrete coffered ceilings
               on the first floor;
       c.      safety netting was installed under the entire maintenance shop ceiling;
       d.      epoxy coating on the second floor was worn away, which allowed
               water to infiltrate the concrete slab on the second floor drive floor and
               permitted dripping to the floors below;
       e.      and the East ramp displayed obvious signs of concrete deterioration.

(Id. ¶ 20.) The Owner also alleges that there are structural deficiencies in the seawall due to

failure to maintain it. (Id. ¶ 22.)

       USPS argues that the Owner has not pleaded a plausible claim for breach of the

lease. USPS argues that the Owner misinterprets USPS’s maintenance obligations under the

                                                5
lease and that the deficiencies alleged cannot constitute a breach of the lease, and therefore

these three counts must be dismissed. (Docket # 27-1 at 9, 14–15, 15–21.)

       A claim for breach of contract requires a contractual duty, a breach of that duty, and

damages flowing from that breach. Matthews v. Wisconsin Energy Corp., Inc., 534 F.3d 547,

553 (7th Cir. 2008) (citing Northwestern Motor Car, Inc. v. Pope, 51 Wis. 2d 292, 296, 187

N.W.2d 200 (Wis. 1971)). The threshold question for this motion is whether and to what

extent the lease imposes on USPS a duty to maintain and repair the Property. I then turn to

whether the Owner has stated a plausible claim for breach of that duty.

              1.1     USPS’s Duty to Maintain the Premises

                      1.1.1 Interpreting Maintenance and Repair Provisions

       When interpreting a contract, the primary goal is to “‘give effect to the parties’

intent, as expressed in the contractual language.’” Maryland Arms Ltd. Partnership v. Connell,

2010 WI 64, ¶ 22, 326 Wis. 2d 300, 786 N.W.2d 15 (citing Seitzinger v. Cmty. Health Network,

2004 WI 28, ¶ 22, 270 Wis. 2d 1, 676 N.W.2d 426). The language of a contract is

interpreted “consistent with what a reasonable person would understand the words to mean

under the circumstances.” Id. “Where the terms of a contract are clear and unambiguous,

we construe the contract according to its literal terms.” Id. at ¶ 23 (citing Gorton v. Hostak,

Henzl & Bichler, S.C., 217 Wis. 2d 493, 506, 577 N.W.2d 617 (1998)). Contract provisions are

not to be construed in isolation; rather, “the meaning of particular provisions in the contract

is to be ascertained with reference to the contract as a whole.” Tempelis v. Aetna Cas. and Sur.

Co., 169 Wis. 2d 1, 9, 485 N.W.2d 217 (Wis. 1992); see also Maryland Arms, 2010 WI 64 at ¶

25 (analyzing sentence in context of paragraph as a whole to determine parties’ intent).

       In keeping with the general principle that contract clauses are to be construed in

context and not in isolation, where a commercial lease contains both (1) a covenant to


                                               6
repair and maintain the premises and (2) a clause requiring that the premises be surrendered

in a particular condition at the end of the lease, the two must be construed together. Brooklyn

Waterfront Terminal Corp v. United States, 90 F. Supp. 943, 947–51 (Ct. Cl. 1950); Lindsay

Bros., Inc. v. Milwaukee Cold Storage Co., 58 Wis. 2d 658, 665, 207 N.W.2d 639 (Wis. 1973)

(collecting cases); see generally Milton R. Friedman & Patrick A. Randolph, Jr., Friedman on

Leases § 10.6.1 (5th ed.) (“When a repair clause and a surrender clause . . . are present in a

lease, the repair clause cannot be considered alone. Both clauses are to be read together and

construed together.”). Courts have emphasized that the maintenance and repair obligation

during the lease period cannot exceed the obligation to restore the property at the end of the

lease term; if the surrender clause contains an exception for reasonable wear and tear, the

maintenance and repair clause is also construed to contain such an exception.

       For example, in Brooklyn Waterfront Terminal, the Court of Claims examined

language materially identical to that in this lease, with obligations on the government lessee

to (1) keep the premises “in good repair and tenantable condition” and (2) if required by the

lessor, restore the property prior to termination of the lease, “reasonable and ordinary wear

and tear and damages by the elements or by circumstances over which the Government has

no control excepted.” 90 F. Supp. at 944. Applying general principles of contract and

landlord/tenant law, the court refused to construe the covenant to keep the premises “in

good repair and tenantable condition” in isolation to impose an “absolute” covenant to

repair, as that would have the unacceptable result of making the defendant “the insurer of

the plaintiff’s premises.” 90 F. Supp. at 948. Instead, the court construed the two clauses

together as excepting ordinary wear and tear from the maintenance and repair obligation

also. Id. at 948–50. The court concluded that the covenant to keep the premises “in good

repair and tenantable condition” was merely a restatement of the common law obligation to


                                              7
keep the premises in such a condition that they could be used “for the purpose for which

leased,” nothing more. 90 F. Supp. at 950 (emphasis added).

       More recently and closer to home, the Wisconsin Supreme Court in Lindsay Bros.

held that a provision in a commercial lease making the lessee responsible for “usual and

necessary repairs” did not require the lessee to repair portions of a warehouse that had fallen

into disrepair due to age and normal use. The court explained that repair clauses of this type

in commercial leases are “properly construed to impose only a minimal duty on the tenant

to undertake repairs. [The lessee] is obliged to keep the premises in such condition that he

can use them for the purposes for which they are leased, but he is not obligated to do more.” 58

Wis. 2d at 666 (emphasis added). The court explained further that “‘a covenant of this kind

should not be construed as an affirmative obligation to repair, alter or improve. It is

intended only to place upon the lessee rather than the lessor the responsibility for making

any such repairs, alterations or improvements which the lessee finds necessary in order to

enjoy the use of the premises.’” Id. (citing Puget Investment Co. v. Wenck, 36 Wash. 2d 817,

831, 221 P.2d 459, 466 (Wash. 1950)). Under Lindsay Bros., not only must the duty to

maintain the premises be construed together with the duty to restore the premises at the end

of the lease; they must be construed as one and the same duty:

       [The trial judge] properly concluded that, in the absence of any special
       provisions, the defendant’s duty to repair was simply that of maintaining the
       premises in sufficiently good condition that they could be surrendered in
       conformity with the termination clause. When a tenant quits the premises in
       conformity with such a clause, the lessee ipso facto complies with any
       obligations to make repairs during the term.

                                             [. . .]

       [R]epair and termination clauses should be construed together as imposing
       the same obligation.




                                               8
58 Wis. 2d at 664–65 (citing Finnegan v. McGavock, 230 Wis. 112, 117–118, 283 N.W. 321,

323–24 (1939) (lessee not required to restore elevator that had experienced normal

deterioration due to age and weather); Kanner v. Globe Bottling Co., Inc., 78 Cal. Rptr. 25, 29,

273 Cal. App. 2d 559, 565 (Cal. Ct. App. 1969) (“[A] covenant to repair should be

reasonably interpreted to avoid placing any unwarranted burden of improvement of the

lessor’s premises on the lessee.”); Presbyterian Distrib. Serv. v. Chicago Nat’l Bank, 171 N.E.2d

86, 29, 28 Ill. App. 2d 147, 159 (Ill. App. Ct. 1960) (no liability under repair clause if

damage caused by ordinary wear)).

       In arguing to the contrary, that the covenant to keep the premises in good repair is

separate from the covenant to return the premises in good condition at the end of the lease

term, the Owner relies upon the Sixth Circuit case of Middendorf v. Fuqua Industries, Inc., 623

F.2d 13, 18 (6th Cir. 1980). Applying Ohio law, the Sixth Circuit recognized that a number

of jurisdictions, including Ohio, construed the two as separate covenants. Id. (citing

McKinney v. White Sewing Machine Corp., 200 N.E.2d 596, 600 (Ohio App. 1964); Avelez Hotel

Corp. v. Milner Hotels, Inc., 227 Miss. 808, 87 So. 2d 63, 65 (1956); City Hotel Co. v. Aumont

Hotel Co., 107 S.W.2d 1094, 1095 (Tex. Civ. App. 1937)). However, Middendorf is not

controlling. As explained above, the Wisconsin Supreme Court rejects this approach and

expressly states that the two are to be construed as a single covenant imposing a single

obligation. This is consistent with the approach of federal courts applying common law

principles as in Brooklyn Waterfront Terminal, emphasizing that the two must be construed

together rather than separately.

       In sum, the repair and maintenance obligations of the parties to a commercial lease

are not defined by the repair and maintenance clause alone. Rather, they are deduced from

the contract as a whole, with particular attention to the surrender clause. The practical result


                                               9
of interpreting commercial leases in this manner is to impose on commercial tenants the

obligation to maintain the premises in such a condition that they can be used for their leased

purposes, but no more. Cf. Warburton v. United States, 109 F. Supp. 919, 920 (D. Utah 1953)

(covenant to “take good care of the Premises” imposed a mandatory obligation to refrain

from voluntary waste, but did not impose general repair requirement or require defendant to

repair damages caused by reasonable wear and tear); 91 C.J.S. United States § 128 (2019)

(lease requirement to take good care of premises requires government to keep property in

tenantable condition but not to repair generally); 1 Tiffany Real Prop. § 102 (3d ed.) (“A

covenant to surrender demised premises in as good a condition as when received is merely a

covenant to repair, that is, not to commit waste, and when it is coupled with exception of

ordinary wear, it states the common law duty to keep the premises windtight and

watertight.”).

                     1.1.2 Section 7(a)

       Turning to this particular lease, the Owner asks me to interpret Section 7(a) as

imposing a duty on USPS to maintain the Property in such a condition that it could be

rented to another tenant, apparently on similar terms. (Docket # 5 at 27, Docket # 31 at 4,

8.) Under the Owner’s interpretation, any failure to repair that would diminish the rental

value of the property would render USPS in breach of the lease. While Section 7(a)’s

language that USPS shall “keep the [ ] premises in good repair and tenantable condition” is

perhaps vague enough to support such a reading, lease provisions are not construed in

isolation, as explained above. Instead, USPS’s maintenance and repair obligations must be

determined from interpreting the contract as a whole. Construed properly, the lease requires

only that USPS keep the premises fit for use as a postal facility. The lease cannot reasonably




                                             10
be interpreted to require USPS to maintain the property in the Owner’s ideal state of repair

throughout the lease term.

       The language obligating USPS to keep the premises “in good repair and tenantable

condition” is embedded in a sentence that divides responsibilities between USPS and the

Owner:

       The Government shall, unless herein specified to the contrary, keep the [ ]
       premises in good repair and tenantable condition, except that the Government
       shall not be obligated to repair the [ ] premises in the event of total or partial damage
       thereto or destruction thereof caused by fire or other casualty or calamity, Acts of God,
       acts of the public enemy, or acts of a stranger, the repair of which said damage or
       destruction shall remain the obligation of the Lessor.

(Docket # 26-1 at 2 (emphasis added).) Section 7(a) then specifies that the Owner, not

USPS, is responsible for certain latent defects, and that USPS has discretion over the timing

and manner of maintenance. (Id.) In context, this reads more like a clarification of the

division of responsibilities than an imposition of an absolute duty to perform any and all

repairs. See Lindsay Bros., 58 Wis. 2d at 666 (“A reasonable reading of the repair and

replacement clause of the lease reveals that the purpose of the paragraph is the delineation

of the responsibilities of the parties during the period of the tenancy.”); Puget Investment Co.

v. Wenck, 36 Wash. 2d at 831 (reading repair covenant not as an affirmative obligation but

as a delineation of responsibility).

       This reading is consistent with the remainder of Section 7, which further apportions

responsibilities for building maintenance and costs. Section 7(b) specifies that USPS will

provide maintenance and service for mechanical equipment, but the Owner will remove the

equipment when it is worn out. (Id. at 3.) Sections 7(c) and 7(d) specify that USPS will pay

for heat, custodial services, utilities, and the costs of maintenance of the railroad access

easement. (Id.) Overall, Section 7 suggests an intent not to impose an absolute repair

obligation enforceable by the Owner, but to specify to whom the responsibility for needed

                                                  11
maintenance belongs (USPS) and to whom it does not (the Owner). This is consistent with

Lindsay Bros., in which the Wisconsin Supreme Court explained that in a similar

commercial lease, “[t]he lessee’s obligation for repairs is simply to prevent him from

claiming a breach of the lease by the landlord during the term for the failure to make repairs

that were the lessee’s obligation and not the lessor’s.” 58 Wis. 2d at 665.

       Section 10(a) also suggests that Section 7(a) should not be read in isolation to impose

an affirmative obligation to repair. Section 10(a) states that if the premises become “unfit for

the purposes leased under circumstances which require the Lessor to repair as provided in

paragraph 7 hereof” (for example, destruction by fire), “the Lessor shall put the same in a

satisfactory condition for the purposes leased to the satisfaction for the Government.”

(Docket # 26-1 at 4.) Why would Section 10(a) create an obligation for the Owner to repair

if Section 7(a) had already created one by saying that the Owner was responsible for certain

repairs? Section 10(a)’s explicit imposition of an obligation to repair suggests that Section

7(a) delineates responsibilities rather than imposes enforceable obligations. Cf. Praetorian

Financial Insurance Co. v. United States of America, No. C 07-05746 SBA, 2008 WL 2331926,

at *7 (N.D. Cal. June 4, 2008) (in lease with relevant language and numbered paragraphs

identical to this one, finding that paragraph 7 operates to provide triggering conditions for

the duty to repair under 10(a), and otherwise merely exempts from liability to repair).

       To any extent that Section 7(a) imposes a duty to maintain and repair on USPS, it

must be construed in conjunction with the surrender clause in Section 9. Section 9 states

that if the Owner requests it, USPS shall “restore the premises to as good condition as that

existing at the time of entering upon the same under this Lease, reasonable and ordinary

wear and tear and damages by the elements or by circumstances over which the

Government has no control, excepted.” (Docket # 26-1 at 3.) As explained above, the


                                              12
limitations in the surrender clause also apply to USPS’s maintenance obligations during the

lease term. Thus, USPS’s maintenance obligations do not include repairs for damage caused

by ordinary wear and tear, damages by the elements, or circumstances over which USPS

has no control. If such damage must be repaired in order for USPS to continue its

operations, Section 7(a) arguably says little more than that USPS cannot require the Owner

to repair it.

        The practical effect of the Owner’s interpretation would be to impose an obligation

on USPS to maintain the property perpetually in the same condition as when USPS first

leased it, with no allowance for reasonable wear and tear or the effects of age. This defies

reason. Section 9 gives USPS sixty days to restore the premises at the end of the lease term

and exempts damages from wear and tear and the effects of the elements; Section 7(a)

cannot possibly be read to require USPS to maintain the property in a better condition during

the lease term.

        Even if I were to construe Section 7(a) as a stand-alone covenant to maintain and

repair, the Owner’s interpretation of “good repair and tenantable condition” is unsupported.

The phrase was common in postal service leases for decades and, consistent with Lindsay

Bros., was interpreted to refer not to rentability or rental value, but to fitness for a particular

purpose. In Penner v. United States Postal Service, 879 F. Supp. 553 (M.D.N.C. 1995), for

example, the USPS lease itself provided the following definition of “good repair and

tenantable condition”:

        [A] building which is maintained in good repair and tenantable condition is
        one maintained at a level consistent with comparable buildings and is fit for the
        purposes for which it is leased. In determining the fitness of a facility one must
        consider the reasonable intentions of the parties at the time the lease was
        entered into, the age and structural character of the leased property, the use to
        which the property is to be put and the safety and health of those who occupy
        and use the facility.


                                                13
       [G]ood repair and tenantable condition is generally, the condition which
       exists at the beginning of the lease, less ordinary wear and tear, with
       reasonable maintenance having been performed at the facility to assure
       continued fitness for use, assuming the building was in good condition when
       accepted.

       Good repair and tenantable condition generally does not include repairs or
       maintenance intended only for aesthetic purposes (e.g., outward appearance
       of a building or wall), but rather that work necessary for continued functional use
       of the facility. Nor is preventive maintenance, the purpose of which is to
       prevent or forestall the need for future maintenance or repairs (e.g., seal
       coating an asphalt surface to avoid future deterioration), included within the
       definition.

Id. at 558. This definition is consistent with the interpretation of the same language in

Brooklyn Waterfront Terminal and the general interpretation offered by Lindsay Bros.

       Thus, the lease does not require USPS to keep the Property in a state of perpetual

readiness for new tenants. At most, during the lease term USPS must only maintain and

repair the Property as necessary to continue using it for postal purposes and refrain from

voluntary waste. It need not repair damage caused by ordinary wear and tear, damages by

the elements, or circumstances over which it has no control.

              1.2     Breach of the Lease

       With a clearer understanding of USPS’s maintenance obligations under the lease, I

turn to whether the alleged defects might constitute a breach of those obligations. I am

cognizant of the procedural posture of this case: the bar is not high to survive a motion to

dismiss. See Windmere Investors Inc. v. United States Postal Service, No. 06-2265 (KSH), 2007

WL 2509645 (D.N.J. Aug. 30, 2007) (question of whether USPS failed to keep the premises

in “good repair and tenantable condition” was factual question inappropriate for motion to

dismiss). However, the Owner must allege at least some plausible entitlement to relief, and

here, the Owner has not done so.




                                               14
       First, the Owner alleges that a portion of the roof is covered in moss, plants, birds,

and bird droppings. (Docket # 26-2 ¶ 20(a).) This appears to be cosmetic in nature, and the

lease does not impose a duty to maintain or repair cosmetic issues, at least not unless it can

plausibly be said to also affect the building’s utility. Cf. In re Fleming Companies Inc., No. 03-

10945 (MFW), 2006 WL 2320974 (Bankr. D. Del. Aug. 9, 2006) (applying Wisconsin law

and excluding cosmetic issues from covenant to keep premises in “good repair”); Penner, 879

F. Supp. at 558 (excluding cosmetic issues from the definition of “good repair and

tenantable condition” in postal service lease); J & R Realty, Inc. v. United States, 418 F. Supp.

391 393–94 (E.D. Pa. 1976) (painting of lobby and other public areas of post office might be

included in duty to keep premises in “good repair and tenantable condition,” but not

painting of other areas).

       The Owner next alleges that safety netting is installed under all exterior concrete

coffered ceilings on the first floor and the entire maintenance shop ceiling. (Id. ¶ 20(b), (c).)

It is unclear how the installation of safety netting could render the premises unfit. The

Owner hints that a problem such as falling concrete may necessitate safety netting (Docket

# 31 at 4), but the Owner has not actually alleged any falling concrete or other underlying

problem, let alone that the building is untenantable. In fact, the reasonable inference is the

opposite: that the safety netting allows the building to continue being used.

       Next, the Owner alleges that the epoxy coating on the second floor has worn away,

allowing water to infiltrate the concrete slab and permitting dripping to the floors below. (Id.

¶ 20(d).) The phrase “worn away” suggests that this problem is caused by ordinary wear and

tear, and therefore not the responsibility of USPS to repair unless it affects the building’s

utility. The same is true of the Owner’s next allegations, that a ramp displays signs of

concrete deterioration (id. ¶ 20(e)) and that the seawall is aging and in need of repair (id. ¶¶


                                               15
31, 36). On the facts alleged, I can only infer that these defects are caused by the natural

deterioration of aging structures, and they are not alleged to significantly impact USPS’s

operations, if at all. USPS has no obligation under the lease to repair such defects, and

therefore cannot have breached the lease. Put another way, the Owner has not plausibly

alleged that the defects put the premises out of “good repair and tenantable condition,”

properly defined. Thus, the Owner’s claim that USPS violated its covenant to keep the

premises in “good and tenantable condition” fails.

       I share the Owner’s concern that in evaluating particular alleged maintenance

failures we risk venturing too far into summary judgment territory. (Docket # 31 at 3.) I do

not think that line has been crossed, but regardless, the Amended Complaint still does not

state a claim for breach of contract because Section 7(a) grants USPS discretion over the

timing of and manner in which it fulfills its responsibility to maintain and repair the

premises. This is logical, given that it is primarily USPS who benefits from the maintenance

and repairs during the lease term, or suffers from the lack thereof. While the Owner may be

correct that discretion should rarely be left entirely unfettered (Docket # 31 at 5), the Owner

has alleged no facts that convince me of an urgent need to override the parties’ clear intent

to allow USPS to perform repairs on its own timeframe, especially with twenty years

potentially left on the lease. The parties could have negotiated an entirely different

arrangement, whereby the Owner notified USPS of maintenance defects and gave it a

certain time frame during which to cure them. They did not do so. Instead, the parties

agreed to give USPS extensive leeway to perform repairs in its own way and at its own pace.

Honoring this discretion does not erase USPS’s responsibility for maintenance and repairs,

as the Owner argues. (Docket # 31 at 4.) It simply prevents the Owner from requiring USPS




                                              16
to perform specific repairs at a specific time or in a specific way during the lease term, as it

attempts to do here.

       Because the actions the Owner complains of do not constitute a breach of the lease,

properly interpreted, the Amended Complaint fails to state a claim on which relief can be

granted. I stress that this outcome is specific to the defects alleged, which appear either

cosmetic or the result of natural aging or reasonable wear and tear and do not reasonably

appear to affect the building’s fitness for its purpose. Because the Amended Complaint does

not state a claim for breach of contract, Counts Once, Two, and Three of the complaint will

be dismissed without prejudice.

       2.     Count Four: Implied Covenant of Good Faith and Fair Dealing

       Count Four claims that USPS owed a duty to the Owner under the implied covenant

of good faith and fair dealing to provide full information about the condition of the Property

so the Owner could determine whether USPS had fulfilled its repair obligations. (Docket #

26 ¶ 69.) The Owner claims that USPS violated and intentionally neglected its duties by

withholding pertinent information about the condition of the Property, and that this

thwarted the Owner’s reasonable expectations under the Lease. (Id. ¶¶ 70.)

       The duty of good faith and fair dealing is inherent in every contract, including

contracts to which the federal government is a party. Precision Pine & Timber, Inc. v. U.S., 596

F.3d 817, 828 (Fed. Cir. 2010) (citing Restatement (Second) of Contracts § 205; First

Nationwide Bank v. United States, 431 F.3d 1342, 1349 (Fed. Cir. 2005)). The scope of the

duty evades precise definition, but the Restatement (Second) of Contracts gives the

following overview:

       Subterfuges and evasions violate the obligation of good faith in performance
       even though the actor believes his conduct to be justified. But the obligation
       goes further: bad faith may be overt or may consist of inaction, and fair
       dealing may require more than honesty. A complete catalogue of types of bad

                                              17
       faith is impossible, but the following types are among those which have been
       recognized in judicial decisions: evasion of the spirit of the bargain, lack of
       diligence and slacking off, willful rendering of imperfect performance, abuse
       of a power to specify terms, and interference with or failure to cooperate in
       the other party's performance.

Sec. 205 cmt.d. Notably, the implied duty of good faith and fair dealing is not a catch-all

duty to refrain from misbehavior; it specifically requires a party to honor the other party’s

rights under the contract. See Precision Pine & Timber, 596 F.3d at 829 (citing First Nationwide

Bank, 431 F.3d at 1350). Wisconsin courts have held that the duty is to refrain from

frustrating the purpose of the agreement, see Estate of Chayka, 47 Wis. 2d 102, 107, 176

N.W.2d 561, 564 (Wis. 1970) (covenant of good faith breached when party “accomplished

exactly what the agreement of the parties sought to prevent”), and from “‘arbitrary or

unreasonable conduct’,” Foseid v. State Bank, 197 Wis. 2d 772, 796, 541 N.W.2d 203, 211

(Wis. Ct. App. 1995) (quoting Wis. JI–Civil 3044). The Seventh Circuit has stated that the

duty is to refrain from “opportunistic behavior that a mutually dependent, cooperative

relationship might enable in the absence of a rule.” Market Street Associates Ltd. Partnership v.

Frey, 941 F.2d 588, 595 (7th Cir. 1991).

       USPS argues that the Owner’s allegations fail to state a claim because they are

unsupported by a single alleged instance of withholding pertinent information, let alone in

bad faith. (Docket # 27-1 at 21–22.) In response, the Owner does not disagree, but merely

argues that the Court must accept as true its allegation that USPS acted in bad faith by

withholding information and preventing the Owner from determining whether USPS

fulfilled its repair obligations. (Docket # 31 at 8–9.) On the contrary, the court is not

required to accept “legal conclusions and conclusory allegations,” McCauley, 671 at 616

(citing Iqbal, 556 U.S. at 680), which is all the Owner’s bare assertions amount to. This is

especially so when the Amended Complaint contains allegations that undermine the


                                               18
Owner’s claim, including that USPS allowed the Owner’s engineers to inspect the Property

and that USPS provided the Owner with an investigation report about the condition of the

seawall. (Docket # 26 ¶¶ 30, 32) The Owner has not “identified any contract provision or a

contract right that was undermined by USPS’s actions.” Jarurn Investors, LLC v. United States,

No. 18-1216C, 2019 WL 3773025, at *7 (Fed. Cl. 2019). In the absence of allegation that

USPS deprived the Owner of a right or expectation under the lease separate from the alleged

breach of contract, Count Four fails to state a claim for breach of the implied duty of good

faith and fair dealing.

       3.      Declaratory Judgment

       Count Five of the Amended Complaint seeks a declaratory judgment to set forth the

rights, status, obligations, and liabilities of the parties pursuant to the lease. (Docket # 26 ¶¶

73–76.) USPS argues that this count fails to state a claim because it is vague, unclear, and

conclusory, and is duplicative of the breach of contract claim. (Docket # 27-1 at 24–28.)

       The Declaratory Judgment Act provides: “In a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading,

may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). “It is

well settled that the federal courts have discretion to decline to hear a declaratory judgment

action, even though it is within their jurisdiction.” Tempco. Elec. Heater Corp. v. Omega

Engineering, Inc., 819 F.2d 746 (7th Cir. 1987) (citations omitted). Accordingly, when a

declaratory judgment claim is duplicative of or substantially overlaps with another claim, it

is within a court’s discretion to dismiss it. See Cliffs Mining Co. v. Wisconsin Elec. Power Co.,

No. 18-CV-581, 2018 WL 6181470, at *7 (E.D. Wis. Nov. 27, 2018) (collecting cases).




                                               19
       In this case, there is significant overlap between the declaratory judgment claim and

the breach of contract claim, as both ask the court to determine the scope of USPS’s repair

obligations under the contract. In response to USPS’s challenge, the Owner has failed to

indicate any particular benefit of declaratory judgment on this issue separate from its breach

of contract claim. (Docket # 31 at 9–10.) Accordingly, I will dismiss the claim.

                                       CONCLUSION

       The Amended Complaint does not state any claim on which relief can be granted

and will accordingly be dismissed. The Seventh Circuit instructs that when a complaint is

dismissed under Rule 12(b)(6), the general rule is to give at least one opportunity to amend

before the entire action is dismissed, unless “it is certain from the face of the complaint that

any amendment would be futile or otherwise unwarranted.” Runnion ex rel. Runnion v. Girl

Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 519 (7th Cir. 2015). I do not find this

to be one of the rare cases where futility is clear. See id. at 520. For these reasons, the Owner

will be given leave to file a second Amended Complaint within thirty (30) days of the date

of this decision and order.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’ motion to

dismiss (Docket # 27) is GRANTED. The first Amended Complaint (Docket # 26) is

DISMISSED WITHOUT PREJUDICE. Any second Amended Complaint must be filed

within thirty (30) days of the date of this decision and order.


       Dated at Milwaukee, Wisconsin this 9th day of October, 2019.


                                                    BY THE COURT

                                                    s/Nancy Joseph_____________
                                                    NANCY JOSEPH
                                                    United States Magistrate Judge


                                               20
